Citation Nr: 1128038	
Decision Date: 07/27/11    Archive Date: 08/02/11

DOCKET NO.  11-04 946	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

1.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for osteoarthritis of the lumbosacral spine, dorsal lumbar scoliosis with unstable back secondary to shortening of the right lower extremity.  

2.  Entitlement to service connection for osteoarthritis of the lumbosacral spine, dorsal lumbar scoliosis with unstable back secondary to shortening of the right lower extremity.  

3.  Entitlement to service connection for right knee, right hip, right shoulder, neck and coccyx disabilities, claimed as due to an in-service slip-and-fall injury.  

4.  Entitlement to service connection for bilateral hearing loss.  

5.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The Veteran had active service from November 1943 to June 1944.  

By rating action in November 1974, the RO denied service connection for osteoarthritis of the lumbosacral spine, dorsal lumbar scoliosis with unstable back secondary to shortening of the right lower extremity.  The Veteran was notified of this decision and did not appeal.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March and May 2010 rating decisions by a Department of Veterans Affairs (VA) Regional Office (RO) which denied the benefits sought on appeal.  Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).  

In August 2010, the Veteran also requested service connection for right leg shortening, a left knee disability, and a head injury.  The Veteran's claim for right leg shortening is contemplated in the current appeal, but the other issues are referred for any appropriate action.

The issues of (1) entitlement to service connection for osteoarthritis of the lumbosacral spine, dorsal lumbar scoliosis with unstable back secondary to shortening of the right lower extremity, (2) entitlement to service connection for a right knee, right hip, right shoulder, neck, and coccyx disabilities, and (3) entitlement to service connection for bilateral hearing loss and tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  The RO originally denied a claim of service connection for osteoarthritis of the lumbosacral spine, dorsal lumbar scoliosis with unstable back secondary to shortening of the right lower extremity in a November 1974 rating decision.  The Veteran was notified of the decision, but did not perfect an appeal.  Therefore, this decision is final.

2.  The evidence received since the November 1974 RO decision includes lay statements, private treatment records, and VA treatment records; this evidence raises a reasonable possibility of substantiating the claim of service connection for osteoarthritis of the lumbosacral spine, dorsal lumbar scoliosis with unstable back secondary to shortening of the right lower extremity.


CONCLUSIONS OF LAW

1.  The November 1974 RO decision which denied service connection for osteoarthritis of the lumbosacral spine, dorsal lumbar scoliosis with unstable back secondary to shortening of the right lower extremity is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.300, 20.1103 (2010).

2.  New and material evidence has been received since the November 1974 RO decision denying service connection for osteoarthritis of the lumbosacral spine, dorsal lumbar scoliosis with unstable back secondary to shortening of the right lower extremity; thus, the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As noted above, service connection for osteoarthritis of the lumbosacral spine, dorsal lumbar scoliosis with unstable back secondary to shortening of the right lower extremity was denied by the RO in November 1974.  The Veteran was notified of this decision in December 1974, but did not perfect an appeal.  Therefore, this decision is final. 

The Veteran attempted to reopen his service connection claim in August 2009.  The RO denied the Veteran's claim on the merits in the March 2010 rating decision currently on appeal on the grounds that his claimed disability neither occurred in nor caused by service.  It was also noted that there was no evidence of arthritis within one year after discharge from service.  The Veteran was notified of this decision and timely perfected this appeal. 

With a claim to reopen filed on or after August 29, 2001, such as this, "new" evidence is defined as evidence not previously submitted to agency decision-makers and "material" evidence as evidence, that by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156 (2010).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial and must raise a reasonable probability of substantiating the claim.  Id.  In determining whether evidence is new and material, the "credibility of the evidence is to be presumed" for the limited purpose of reopening the previously disallowed claim.  Justus v. Principi, 3 Vet. App. 510 (1992).  

The Board acknowledges that a change in diagnosis or the specificity of the claim must be carefully considered in determining the etiology of a potentially service- connected condition as well as whether the new diagnosis is a progression of the prior diagnosis, a correction of an error in diagnosis, or the development of a new and separate condition.  Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008); Velez v. Shinseki, 23 Vet. App. 199, 203-04 (2009).  The Veteran's current claim of service connection is based on the same factual basis that was of record when the previous claim was last decided on the merits.  Thus, new and material evidence is necessary to reopen the claim.

In this case, service connection for osteoarthritis of the lumbosacral spine, dorsal lumbar scoliosis with unstable back secondary to shortening of the right lower extremity was denied by the RO in November 1974 on the basis that there was no evidence of a disability that was related to service.

The evidence of record at the time of the November 1974 rating decision, included the Veteran's assertions of a back injury in service and a January 1974 VA examination report which showed osteoarthritis of the lumbosacral spine, dorsal lumbar scoliosis, and an unstable back secondary to shortening of the right lower extremity.  The Veteran's service treatment records (STRs) could not be located at that time due to the a fire at the National Personnel Records Center (NPRC) in 1973, and no other evidence was submitted at that time which tended to corroborate the Veteran's allegations of a back injury in service, continuity of symptomatology, or medical evidence showing a causal connection between his low back disability and service.  

The evidence added to the record since the November 1974 rating decision includes a statement from the Veteran's sister dated in July 2010, private treatment records from 1991 to the present, and letters in support of the Veteran's claim from two private physicians and a physical therapist dated August 2009 and July 2010. 

According to the Veteran's sister, she recalled that the Veteran used a cane when he came home on a three-day pass in 1944 because of a back injury when he fell down the stairs in the barracks.  The letters from the two private physicians and the physical therapist indicated that the Veteran suffered from chronic low back problems for many years.  In addition, they attributed the current low back disability at least in part to the Veteran's period of active service, and in particular, the claimed in-service slip-and-fall accident.

Here, the additional private medical opinions relating the Veteran's current low back disability to service, and the Veteran's sister's statement concerning his physical health in 1944 bears directly and substantially upon the claim, is neither cumulative nor redundant, and is so significant that, when considered in connection with evidence previously assembled, must be considered in order to fairly decide the merits of the claim.  Accordingly, the Veteran's claim of entitlement to service connection for osteoarthritis of the lumbosacral spine, dorsal lumbar scoliosis with unstable back secondary to shortening of the right lower extremity is reopened.


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for osteoarthritis of the lumbosacral spine, dorsal lumbar scoliosis with unstable back secondary to shortening of the right lower extremity is reopened and, to that extent only, the appeal is granted.


REMAND

In view of the favorable decision to reopen the claim of service connection for osteoarthritis of the lumbosacral spine, dorsal lumbar scoliosis with unstable back secondary to shortening of the right lower extremity, the RO must now consider the issue on a de novo basis.  Unfortunately, a remand is required for additional evidentiary development for the reasons discussed below.

Initially, the Board notes that while the Veteran's service treatment records (STRs) were reported to have been destroyed by fire at the NPRC in 1973, it does not appear that VA exhausted all potential avenues to locate these records from other sources.  Specifically, the initial response from the NPRC to the RO's request for records in February 1974 indicated that a search of the recovered records would not be possible until May or June 1974.  The RO was advised to resubmit a request at a later date.  However, it does not appear that any follow-up request was made.  Additionally, while the current evidence of record includes an October 2010 response to a request for records from the NPRC, it appears the request was only for the Veteran's personnel records (SPRs).  

In this case, the Veteran alleges that he injured his back at Camp Croft in Spartanburg, South Carolina in basic training and was an inpatient at the base hospital for several months beginning in January 1944.  He also asserted that he was transferred to Ft. Dix, New Jersey and hospitalized there prior to his discharge from service in June 1944.  Based on the Veteran's statements, another attempt should be made to obtain any and all STRs pertaining to the Veteran, including but not limited to inpatient clinical hospital records. 

Where service treatment records are absent or missing, there is a heightened duty of the Board to consider the applicability of the benefit of the doubt, to assist the claimant in developing the claim, and to explain its decision.  Russo v. Brown, 9 Vet. App. 46 (1996).  

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2010); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  In light of the Board's decision to reopen the Veteran's service connection claim for osteoarthritis of the lumbosacral spine, dorsal lumbar scoliosis with unstable back secondary to shortening of the right lower extremity, VA examinations are necessary to determine the nature and etiology of the claimed disabilities and their relationship to service, if any.  
The Veteran also receives medical care from VA.  VA is required to make reasonable efforts to help a Veteran obtain records relevant to his claim, whether or not the records are in Federal custody.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2010); Bell v. Derwinski, 2 Vet. App. 611 (1992).  The AMC should attempt to obtain all VA medical records pertaining to the Veteran that are dated from December 14, 2010.  In addition, the Veteran should be contacted and asked to identify any and all VA and non-VA sources of treatment for his back, right knee, right hip, right shoulder, neck, coccyx, bilateral hearing loss, and tinnitus disabilities that are not already of record.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he identify any and all VA and non-VA sources of treatment for his back, right knee, right hip, right shoulder, neck, coccyx, bilateral hearing loss, and tinnitus disabilities that are not already of record.  In particular, the Veteran should provide, or authorize VA to obtain, any such pertinent private records, which are not already of record, including but not limited to any records related to the Veteran's January 2004 slip-and-fall accident.  See January 5, 2004 treatment record from J. Enis, M.D.  If records identified by the Veteran are not ultimately obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e) (2010).

The Veteran should also be advised of possible alternative or collateral sources of medical evidence that might substitute for service treatment records listed in the VBA Adjudication Manual, M21-1MR, III.iii.2.E.
After securing the necessary release, attempt to obtain records identified as relevant by the Veteran.  

2.  Associate with the claims file relevant VA medical treatment records pertaining to the Veteran from December 14, 2010.  If there are no VA medical records dated after December 14, 2010, this finding should be documented in the claims folder.
 
3.  Contact the appropriate service department and/or Federal agency obtain a complete copy of the Veteran's service treatment and service personnel records for his period of Army service (i.e., November 1943 to June 1944).  In addition, attempt to obtain any and all inpatient clinical hospitalization records pertaining to the Veteran from Camp Croft in Spartanburg, South Carolina (January to February 1944) and from Fort Dix, New Jersey (May to June 1944).

Facilities that should be contacted include, but are not limited to, the National Personnel Records Center (NPRC), including examination of Surgeon General Office (SGO) extracts, the Records Management Center (RMC) and the Army Human Resources Command (HRC) in St. Louis, Missouri.  See VBA Adjudication Manual, M21-1MR, III.iii.2.B.13.a.  If these records do not exist or cannot be obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e) (2010).
4.  After all of the above development is completed, schedule the Veteran for a VA examination to assess the nature and etiology of his claimed back, right knee, right hip, right shoulder, neck, and coccyx disabilities.  The examiner should note in the examination report that the claims file has been reviewed.  Any appropriate evaluations, studies, and testing deemed necessary by the examiner should be conducted at this time, and included in the examination report. 

The examiner is advised that the Veteran reported injuring his back in January 1944 while stationed at Camp Croft in Spartanburg, South Carolina.  According to the Veteran, he was hospitalized as a result of this incident.  The Veteran's service treatment records were found to have been destroyed by fire at the National Personnel Records Center.  However, the Veteran has maintained the same story over the intervening years and has later attributed his right knee, right hip, right shoulder, neck, and coccyx disabilities to this incident as well.  In July 2010, the Veteran's sister recalled that the Veteran used a cane when he came home on a three-day pass in 1944 because of a back injury when he fell down the stairs in the barracks.

In light of the foregoing, the examiner is asked to express an opinion as to whether the Veteran's currently diagnosed back disability is at least as likely as not (i.e., 50 percent or greater possibility) related to the Veteran's period of active service, including the claimed in-service slip-and-fall accident.  The examiner should consider the Veteran's reports of continuity of symptoms since discharge from service in reaching this conclusion.

Additionally, the examiner is asked to express an opinion as to whether the Veteran's right knee, right hip, right shoulder, neck, and coccyx disabilities are at least as likely as not (i.e., 50 percent or greater possibility) related to the Veteran's period of active service, including the claimed in-service slip-and-fall accident.  Please note: the examiner should provide an opinion with respect to each claimed disability.  A complete rationale is required for any stated opinion.

5.  Schedule the Veteran for a VA audiology examination to assess the nature and etiology of his claimed bilateral hearing loss and tinnitus and their relationship to service, if any.  The examiner should note in the examination report that the claims file has been reviewed.  Any appropriate evaluations, studies, and testing deemed necessary by the examiner should be conducted at this time, and included in the examination report. 

In particular, the examiner is asked to express an opinion as to whether the Veteran has a hearing loss disability as contemplated in 38 C.F.R. § 3.385, and if so, whether it is at least as likely as not (i.e., 50 percent or greater possibility) related to the Veteran's period of active service.  The examiner is also asked to indicate whether the Veteran has tinnitus, and if so, whether it is at least as likely as not (i.e., 50 percent or greater possibility) related to the Veteran's period of active service.  A complete rationale is required for any stated opinion.
6.  After the requested examinations have been completed, the examination reports should be reviewed to ensure that they are in complete compliance with the directives of this remand.  The examination reports should be returned to the examiners if they are deficient in any manner.

7.  Thereafter, ensure that the development above has been completed in accordance with the remand instructions, undertake any other development action that is deemed warranted, and readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response before the case is returned to the Board.   

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
D. TRASKEY
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


